Exhibit 10.1
 
 
EXCHANGE AGREEMENT
among
NEWCASTLE INVESTMENT CORP.
and
TABERNA PREFERRED FUNDING IV, LTD.,
TABERNA PREFERRED FUNDING V, LTD.,
TABERNA PREFERRED FUNDING VI, LTD.,
and

TABERNA PREFERRED FUNDING VII, LTD.
Dated as of April 30, 2009
 
 

 

 



--------------------------------------------------------------------------------



 



EXCHANGE AGREEMENT
THIS EXCHANGE AGREEMENT, dated as of April 30, 2009 (this “Agreement”), is
entered into by and among NEWCASTLE INVESTMENT CORP., a Maryland corporation
(the “Company”) and TABERNA PREFERRED FUNDING IV, LTD. (“Taberna IV”), TABERNA
PREFERRED FUNDING V, LTD. (“Taberna V”), TABERNA PREFERRED FUNDING VI, LTD.
(“Taberna VI”), and TABERNA PREFERRED FUNDING VII, LTD.(“Taberna VII”, and
together with Taberna IV, Taberna V and Taberna VI, collectively, “Taberna” and
each a “Taberna Entity”), each an exempted company incorporated and existing
under applicable law of the Cayman Islands.
RECITAL:
A. Reference is made to that certain Junior Subordinated Indenture dated as of
March 29, 2006 (the “Existing Indenture”), by and between the Company and The
Bank of New York Mellon Trust Company, National Association (“BNYM”) (as
successor to JPMorgan Chase Bank, National Association), as trustee (the
“Existing Indenture Trustee”).
B. Reference is made to that certain Amended and Restated Trust Agreement dated
as of March 29, 2006 (the “Trust Agreement”) by and among the Company, as
depositor, BNYM (successor to JPMorgan Chase Bank, National Association, as
property trustee)(the “Property Trustee”), BNY Mellon Trust of Delaware (as
successor to Chase Bank USA, National Association), as Delaware trustee (the
“Delaware Trustee”), and the respective administrative trustees named therein.
C. Newcastle Trust I (“Trust I”) is the holder of the Junior Subordinated Note
due 2036 in the original aggregate principal amount of $100,100,000 issued by
the Company pursuant to the Existing Indenture (the “Subordinated Note”).
D. Taberna IV, Taberna V, Taberna VI and Taberna VII are the holders of
Preferred Securities in the original aggregate Liquidation Amount of
$100,000,000 issued by Trust I pursuant to the Trust Agreement, copies of the
definitive notes being attached hereto as Exhibit A (the “Original Preferred
Securities”).
E. Simultaneously herewith, the Company and BNYM, as trustee (the “New Indenture
Trustee”) have entered into that certain Junior Subordinated Indenture (the “New
Indenture”) pursuant to which Company proposes to issue One Hundred One Million
Seven Hundred Thousand Dollars ($101,700,000) in aggregate principal amount (as
the same may be increased from time to time in accordance with the terms of the
New Indenture) of the Junior Subordinated Notes due 2035 of the Company, with
such aggregate principal amount allocated to each Taberna Entity and the
definitive notes being issued as follows (collectively, the “Securities”):
(i) Junior Subordinated Note due 2035 in the original stated principal amount of
$24,789,000 (as the same may be increased from time to time in accordance with
the terms of the New Indenture) issued by the Company to Taberna IV, a copy of
which is attached hereto as Exhibit B-1 (“Note 1”);

 

  



--------------------------------------------------------------------------------



 



(ii) Junior Subordinated Note due 2035 in the original stated principal amount
of $26,061,000 (as the same may be increased from time to time in accordance
with the terms of the New Indenture) issued by the Company to Taberna V, a copy
of which is attached hereto as Exhibit B-2 (“Note 2”);
(iii) Junior Subordinated Note due 2035 in the original stated principal amount
of $25,425,000 (as the same may be increased from time to time in accordance
with the terms of the New Indenture) issued by the Company to Taberna VI, a copy
of which is attached hereto as Exhibit B-3 (“Note 3”); and
(iv) Junior Subordinated Note due 2035 in the original stated principal amount
of $25,425,000 (as the same may be increased from time to time in accordance
with the terms of the New Indenture) issued by the Company to Taberna VII, a
copy of which is attached hereto as Exhibit B-4 (“Note 4”);
J. On the terms and subject to the conditions set forth in this Agreement, the
Company and Taberna have agreed to exchange the Original Preferred Securities
for the Securities.
NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:
1. Definitions. This Agreement, the New Indenture, the Securities, that certain
Pledge and Security Agreement from the Company in favor of the Trustee, and that
certain Pledge, Security Agreement and Account Control Agreement from NIC TP LLC
in favor of the Trustee and acknowledged and agreed to by the Company, each
entered into as of the date hereof, are collectively referred to herein as the
“Operative Documents.” All other capitalized terms used but not defined in this
Agreement shall have the respective meanings ascribed thereto in the New
Indenture.
“1934 Act Regulations” has the meaning set forth in Section 4(z).
“1934 Act Reports” has the meaning set forth in Section 4(z).
“Affiliate” of any specified person means any other Person directly or
indirectly Controlled, Controlling or Controlled by, or under direct or common
Control with such specified Person.
“Arbitrator” has the meaning set forth in Section 4(l).
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§101 et
seq., as amended.
“Benefit Plan” means an “employee benefit plan” (as defined in ERISA) that is
subject to Title I of ERISA, a “plan” as defined in Section 4975 of the Code or
any entity whose assets include the assets of any such “employee benefit plan”
or “plan” for purposes of Section 3(42) of ERISA and U.S. Department of Labor
Regulations promulgated thereunder at 29 C.F.R. Section 2510.3-101.

 

- 2 -



--------------------------------------------------------------------------------



 



“BNYM” has the meaning set forth in the Recitals.
“CDO Trustee” has the meaning set forth in Section 2(b)(i).
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated under it.
“Closing Date” has the meaning set forth in Section 2(b).
“Closing Room” has the meaning set forth in Section 2(b).
“Company” has the meaning set forth in the introductory paragraph hereof.
“Company Counsel” has the meaning set forth in Section 3(b).
“Commission” has the meaning set forth in Section 4(v).
“Control” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Delaware Trustee” has the meaning set forth in the Recitals.
“Environmental Law” has the meaning set forth in Section 4(ll).
“Environmental Laws” shall have the correlative meaning.
“Equity Interests” means with respect to any Person (a) if such a Person is a
partnership, the partnership interests (general or limited) in a partnership,
(b) if such Person is a limited liability company, the membership interests in a
limited liability company and (c) if such Person is a corporation, the shares or
stock interests (both common stock and preferred stock) in a corporation.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated under it.
“Exchange” has the meaning set forth in Section 2(b).
“Exchange Act” has the meaning set forth in Section 4(j).
“Existing Indenture” has the meaning set forth in the Recitals.
“Existing Indenture Trustee” has the meaning set forth in the Recitals.
“Fee Agreement” means that certain Fee Agreement dated the date hereof between
the Company and BNYM.
“Financial Statements” has the meaning set forth in Section 4(w).

 

- 3 -



--------------------------------------------------------------------------------



 



“GAAP” has the meaning set forth in Section 4(w).
“Governmental Entities” has the meaning set forth in Section 4(o).
“Governmental Licenses” has the meaning set forth in Section 4(r).
“Hazardous Materials” has the meaning set forth in Section 4(kk).
“Holder” has the meaning set forth in the New Indenture.
“Impairment” means any claim, counterclaim, setoff, defense, action, demand,
litigation (including administrative proceedings or derivative actions),
encumbrance, right (including expungement, avoidance, reduction, contractual or
equitable subordination, or otherwise) or defect.
“Indemnified Party” has the meaning set forth in Section 8(a). “Indemnified
Parties” shall have the correlative meaning.
“Investment Company Act” has the meaning set forth in Section 4(j).
“Lien” has the meaning set forth in Section 4(o).
“Material Adverse Effect” means a material adverse effect on or change in the
condition (financial or otherwise), earnings, business, liabilities or assets of
the Company and its subsidiaries taken as a whole.
“New Indenture” has the meaning set forth in the Recitals.
“New Indenture Trustee” has the meaning set forth in the Recitals.
“Note 1” has the meaning set forth in the Recitals.
“Note 2” has the meaning set forth in the Recitals.
“Note 3” has the meaning set forth in the Recitals.
“Note 4” has the meaning set forth in the Recitals.
“Original Preferred Securities” has the meaning set forth in the Recitals.
“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, company, limited
liability company, trust, unincorporated association, or government or any
agency or political subdivision thereof, or any other entity of whatever nature.
“Property” means the Trump International Hotel and Tower Chicago.
“Property Trustee” has the meaning set forth in the Recitals.

 

- 4 -



--------------------------------------------------------------------------------



 



“Regulation D” has the meaning set forth in Section 4(h).
“Repayment Event” has the meaning set forth in Section 4(o).
“Rule 144A(d)(3)” has the meaning set forth in Section 4(j).
“Securities” has the meaning set forth in the Recitals.
“Securities Act” means the Securities Act of 1933, 15 U.S.C. §§77a et seq., as
amended, and the rules and regulations promulgated under it.
“Significant Subsidiary” means any significant subsidiary of the Company within
the definition of such term in Regulation S-X. “Significant Subsidiaries” means,
collectively, each and every Significant Subsidiary.
“Subordinated Note” has the meaning set forth in the Recitals.
“Taberna” has the meaning set forth in the introductory paragraph hereof.
“Taberna IV” has the meaning set forth in the introductory paragraph hereof.
“Taberna V” has the meaning set forth in the introductory paragraph hereof.
“Taberna VI” has the meaning set forth in the introductory paragraph hereof.
“Taberna VII” has the meaning set forth in the introductory paragraph hereof.
“Taberna Transferred Rights” means any and all of Taberna’s right, title, and
interest in, to and under the Original Preferred Securities, together with the
following:
(i) the Existing Indenture and Trust Agreement;
(ii) all amounts payable to Taberna under the Original Preferred Securities, the
Existing Indenture and/or the Trust Agreement, excluding, however, amounts
payable on account of interest for the period from January 30, 2009 through
April 29, 2009;
(iii) all claims (including “claims” as defined in Bankruptcy Code §101(5)),
suits, causes of action, and any other right of Taberna, whether known or
unknown, against the Company or any of its Affiliates (including the Trusts), or
their respective agents, representatives, contractors, advisors, directors,
officers and trustees, or any other entity or individual that in any way is
based upon, arises out of or is related to any of the foregoing, including all
claims (including contract claims, tort claims, malpractice claims, and claims
under any law governing the exchange of, purchase and sale of, or indentures
for, securities), suits, causes of action, and any other right of Taberna
against any attorney, accountant, financial advisor, or other entity arising
under or in connection with the Original Preferred Securities, the Existing
Indenture, the Trust Agreement or the transactions related thereto or
contemplated thereby (but excluding the transactions contemplated under this
Agreement);

 

- 5 -



--------------------------------------------------------------------------------



 



(iv) all guarantees and all collateral and security of any kind for or in
respect of the foregoing;
(v) all cash, securities, or other property, and all setoffs and recoupments, to
be received, applied, or effected by or for the account of Taberna under the
Original Preferred Securities, other than fees, costs and expenses payable to
Taberna hereunder and all cash, securities, interest, dividends, and other
property that may be exchanged for, or distributed or collected with respect to,
any of the foregoing; and
(vi) all proceeds of the foregoing.
“Tax Returns” has the meaning set forth in Section 4(ee).
“Trust I” has the meaning set forth in the Recitals.
“Trust Agreement” has the meaning set forth in the Recitals.
2. Exchange of Original Preferred Securities for Securities.
(a) The Company agrees to issue the Securities in accordance with the New
Indenture and has requested that Taberna accept such Securities in exchange for
the Original Preferred Securities, and Taberna hereby accepts such Securities in
exchange for the Original Preferred Securities upon the terms and conditions set
forth herein.
(b) The closing of the exchange contemplated herein shall occur at the offices
of Nixon Peabody, LLP in New York, New York (the “Closing Room”), or such other
place as the parties hereto and BNYM shall agree, at 11:00 a.m. New York time,
on April 30, 2009 or such later date as the parties may agree (such date and
time of delivery the “Closing Date”). The Company and Taberna hereby agree that
the exchange (the “Exchange”) will occur in accordance with the following
requirements:
(i) Taberna Capital Management, LLC (as collateral manager for each of the
Taberna entities) shall have delivered an issuer order instructing each trustee
(in each such capacity, a “CDO Trustee”) under the applicable indenture pursuant
to which such CDO Trustee serves as trustee for the holders of the Original
Preferred Securities to exchange the Original Preferred Securities for the
Securities and to deliver the Original Preferred Securities to the Property
Trustee for cancellation.
(ii) The Original Preferred Securities and the Securities shall have been
delivered to the Closing Room, copies of which shall have previously been made
available for inspection, if so requested.
(iii) Company shall have directed the New Indenture Trustee to authenticate the
Securities and deliver them to the applicable CDO Trustee, as follows: (i) Note
1 to Taberna IV, (ii) Note 2 to Taberna V, (iii) Note 3 to Taberna VI, and
(iv) Note 4 to Taberna VII.

 

- 6 -



--------------------------------------------------------------------------------



 



(iv) New Indenture Trustee shall have authenticated the Securities in accordance
with the terms of the New Indenture and delivered them as provided above.
(v) Property Trustee shall have obtained the Original Preferred Securities and
shall promptly thereafter, if requested by the Company, cancel them.
(vi) Simultaneously with the occurrence of the events described in subsections
(iv) and (v) hereof, (A) each Taberna Entity holding the applicable Original
Preferred Securities irrevocably transfers, assigns, grants and conveys the
related Taberna Transferred Rights to the Company and the Company assumes all
rights and obligations of Taberna with respect to the Original Preferred
Securities and the Taberna Transferred Rights and (B) each Holder shall be
entitled to all of the rights, title and interest of a Holder of the Securities
under the terms of the Securities, the New Indenture and any other Operative
Documents.
(vii) the Company shall have paid to the BNYM all of such party’s legal fees,
costs and other expenses in connection with the Exchange as specified in the Fee
Agreement, as well as all other accrued and unpaid fees, costs and expenses
under the Existing Indenture and the Trust Agreement, if any.
(viii) The Company shall have paid to the Trustee, for application upon the
Original Preferred Securities and for distribution to the applicable Taberna
entities holding such Original Preferred Securities pursuant to the terms of the
Existing Indenture, all accrued interest for the period commencing on the most
recent interest payment date under the Original Preferred Securities and
continuing through and including April 29, 2009 at an effective interest rate
equal to one percent (1%) per annum on a principal balance of $101,700,000.00;
provided, that interest accruing and payable solely for the period from
January 30, 2009 through and including April 29, 2009 which are in excess of
such amount shall be waived.
(ix) The Operative Documents and the Joint Direction and Release by and among
the Company, Taberna and the Trustee shall have been fully executed and
originals thereof delivered to the Closing Room for release upon the Closing
Date.
3. Conditions Precedent. The obligations of the parties under this Agreement are
subject to the following conditions precedent:
(a) The representations and warranties contained herein shall be accurate as of
the date of delivery of the Securities and the parties shall be prepared to
complete all actions and consummate the Exchange as set forth in Section 2(b).

 

- 7 -



--------------------------------------------------------------------------------



 



(b) Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Company and DLA
Piper LLP (US), special Maryland counsel for the Company (collectively, the
“Company Counsel”), shall have delivered one or more opinions, dated the Closing
Date, addressed to each Taberna Entity and its successors and assigns and to the
New Indenture Trustee, in substantially the form set out in Annex A hereto. In
rendering its opinion, the Company Counsel may rely as to factual matters upon
certificates or other documents furnished by officers, directors and trustees of
the Company and by government officials; provided, however, that copies of any
such certificates or documents are delivered to Taberna and by and upon such
other documents as such counsel may, in its reasonable opinion, deem appropriate
as a basis for Company Counsel’s opinion or opinions. Company Counsel may
specify the relevant jurisdiction or jurisdictions in which it is admitted to
practice and that it is not admitted to practice in any other jurisdiction and
is not an expert in the law of any other jurisdiction. Such Company Counsel
Opinion shall not state that it is to be governed or qualified by, or that it is
otherwise subject to, any treatise, written policy or other document relating to
legal opinions, including, without limitation, the Legal Opinion Accord of the
ABA Section of Business Law (1991).
(c) Taberna shall have been furnished the opinion of Company Counsel, dated as
of the Closing Date, addressed to the Taberna entities, the New Indenture
Trustee and their respective successors and assigns (excluding the Company, its
subsidiaries and/or its Affiliates), in substantially the form set out in Annex
B hereto.
(d) Taberna shall have received the opinion of Gardere Wynne Sewell LLP, special
counsel for the New Indenture Trustee, dated as of the Closing Date, addressed
to the Taberna, in substantially the form set out in Annex C hereto.
(e) The Company shall have furnished to the Holders of the Securities a
certificate of the Company, signed by the Chief Executive Officer, President or
an Executive Vice President, and Chief Financial Officer, Treasurer or Assistant
Treasurer of the Company, dated as of the Closing Date, as to (i) and
(ii) below:
(i) the representations and warranties in this Agreement and the New Indenture
are true and correct on and as of the Closing Date, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the Closing Date; and
(ii) since the date of the Financial Statements, there has been no Material
Adverse Effect.
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions,
certificates and documents mentioned above or elsewhere in this Agreement shall
not be reasonably satisfactory in form and substance to Taberna or its counsel,
this Agreement and any obligations of Taberna hereunder, whether as holders of
the Original Preferred Securities or as prospective Holders of the Securities,
may be canceled at, or at any time prior to, the Closing Date by Taberna. Notice
of such cancellation shall be given to the Company in writing or by e-mail or
facsimile.
Each certificate signed by any officer of the Company and delivered in
connection with the Operative Documents and the transactions contemplated hereby
and thereby shall be deemed to be a representation and warranty of the Company
and not by such officer in any individual capacity.

 

- 8 -



--------------------------------------------------------------------------------



 



4. Representations and Warranties of the Company. The Company represents and
warrants, as of the date hereof, and agrees with Taberna, as holders of the
Original Preferred Securities and with the Holders of the Securities, as
follows:
(a) It (i) is duly incorporated and validly existing under the laws of the State
of Maryland, (ii) is in good standing under such laws and (iii) has full power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Operative Documents.
(b) It is an “accredited investor” as defined in Rule 501 under the Securities
Act. Without characterizing the Original Preferred Securities or any of the
Taberna Transferred Rights as a “security” within the meaning of applicable
securities laws, it is not acquiring the Original Preferred Securities or the
Taberna Transferred Rights with a view towards the sale or distribution thereof
in violation of the Securities Act.
(c) None of the Securities, the New Indenture, or the Exchange is or may be
subject to any Impairment. The Company has no current intention to initiate any
bankruptcy or insolvency proceedings. The Company (i) has not entered into the
Exchange or any Operative Documents with the actual intent to hinder, delay, or
defraud any creditor and (ii) received reasonably equivalent value in exchange
for its obligations under the Operative Documents.
(d) Reserved.
(e) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon Taberna, Taberna Capital Management, LLC
or BNYM or any of their Affiliates, and based on such information as it has
deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that it has relied upon Taberna’s express representations,
warranties, covenants and agreements in this Agreement. The Company acknowledges
that none of Taberna, Taberna Capital Management, LLC or Trustee or any of their
respective Affiliates has given it any investment advice, credit information or
opinion on whether the Exchange is prudent.
(f) It has not engaged any broker, finder or other entity acting under the
authority of it or any of its affiliates that is entitled to any broker’s
commission or other fee in connection with the transaction for which Taberna,
any Holder, BNYM or any of their affiliates could be responsible.
(g) No interest in the Taberna Transferred Rights is being acquired by or on
behalf of an entity that is, or at any time while the Taberna Transferred Rights
are held thereby will be, one or more Benefit Plans.
(h) Neither the Company nor any of its “Affiliates” (as defined in Rule 501(b)
of Regulation D (“Regulation D”) under the Securities Act (as defined below)),
nor any person acting on its or their behalf, has, directly or indirectly, made
offers or sales of any security, or solicited offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.

 

- 9 -



--------------------------------------------------------------------------------



 



(i) Intentionally omitted.
(j) The Securities (i) are not and have not been listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated inter-dealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).
(k) Neither the Company nor any of its Affiliates, nor any person acting on its
or their behalf, has engaged, or will engage, in any “directed selling efforts”
within the meaning of Regulation S under the Securities Act with respect to the
Securities.
(l) The Company is not, and immediately following consummation of the
transactions contemplated hereby, will not be, an “investment company” or an
entity “controlled” by an “investment company,” in each case within the meaning
of Section 3(a) of the Investment Company Act.
(m) Each of this Agreement, the New Indenture and that certain Pledge and
Security Agreement entered into in connection herewith and therewith and the
consummation of the transactions contemplated herein and therein have been duly
authorized by the Company and, on the Closing Date, will have been duly executed
and delivered by the Company, and, assuming due authorization, execution and
delivery by Taberna and/or the New Indenture Trustee, as applicable, will be a
legal, valid and binding obligations of the Company enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.
(n) The Securities have been duly authorized by the Company and, on the Closing
Date, will have been duly executed and delivered to the New Indenture Trustee
for authentication in accordance with the New Indenture and, when authenticated
in the manner provided for in the New Indenture and delivered to the Holders,
will constitute legal, valid and binding obligations of the Company entitled to
the benefits of the New Indenture, enforceable against the Company in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity.

 

- 10 -



--------------------------------------------------------------------------------



 



(o) Neither the issue of the Securities and exchange of the Securities for the
Original Preferred Securities, nor the execution and delivery of and compliance
with the Operative Documents by the Company, nor the consummation of the
transactions contemplated herein or therein, (i) will conflict with or
constitute a violation or breach of (x) the charter or bylaws or similar
organizational documents of the Company or any Significant Subsidiary of the
Company or (y) any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, governmental authority, agency or
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or their respective properties or assets
(collectively, the “Governmental Entities”), (ii) will conflict with or
constitute a violation or breach of, or a default or Repayment Event under, or
result in the creation or imposition of any pledge, security interest, claim,
lien or other encumbrance of any kind (each, a “Lien”) upon any property or
assets of the Company or any if its Significant Subsidiaries pursuant to any
contract, indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which (A) the Company or any of its Significant Subsidiaries is a
party or by which it or any of them may be bound, or (B) to which any of the
property or assets of any of them is subject, or any judgment, order or decree
of any Governmental Entity or arbitrator having jurisdiction over the Company or
any of its subsidiaries or their respective properties or assets (an
“Arbitrator”), except for Liens contemplated by the Operative Documents, or
(iii) will require the consent, approval, authorization or order of any court or
Governmental Entity, except, in the case of clause (i)(y), (ii), or (iii) for
such conflicts, breaches, violations, defaults, Repayment Events (as defined
below) or Liens which (X) would not, singly or in the aggregate, adversely
affect the consummation of the transactions contemplated by the Operative
Documents and (Y) would not, singly or in the aggregate, have a Material Adverse
Effect. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any of its Significant Subsidiaries prior to its scheduled maturity.
(p) The Company has all requisite power and authority to own, lease and operate
its properties and assets and conduct the business it transacts and proposes to
transact, and is duly qualified to transact business and is in good standing in
each jurisdiction where the nature of its activities requires such
qualification, except where the failure of the Company to have such power and
authority or be so qualified would not, singly or in the aggregate, have a
Material Adverse Effect.
(q) Each Significant Subsidiary of the Company is listed on Schedule 1 attached
hereto, which the Company represents is true, complete and correct. Each
Significant Subsidiary is a corporation, partnership or limited liability
company duly and properly incorporated or organized or formed, as the case may
be, validly existing and, with respect to any such corporation, in good standing
under the laws of the jurisdiction in which it is chartered or organized or
formed, with all requisite power and authority to own, lease and operate its
properties and conduct the business it transacts. Each Significant Subsidiary is
duly qualified to transact business in each jurisdiction where the nature of its
activities requires such qualification, except where the failure to be so
qualified would not, singly or in the aggregate, have a Material Adverse Effect.
No Significant Subsidiary of the Company (other than a taxable REIT subsidiary,
if any,) is currently prohibited, directly or indirectly, under any agreement or
other instrument to which it is a party or to which it or its assets is subject,
other than as required by applicable law, from paying any dividends to the
Company, from making any other distribution on such Significant Subsidiary’s
capital stock or other Equity Interests, from repaying to the Company any loans
or advances to such Significant Subsidiary from the Company or from transferring
any of such Significant Subsidiary’s wholly owned properties or assets to the
Company or any other subsidiary of the Company except (i) as disclosed to
Taberna in writing or in the Company’s public filings or (ii) with respect to
limitations on payments to the Company currently in effect on the Company’s
collateralized bond obligations, residential mortgage backed securities and
manufactured housing loans as set forth on Schedule 2.

 

- 11 -



--------------------------------------------------------------------------------



 



(r) The Company and each of the Company’s subsidiaries hold all necessary
approvals, authorizations, orders, licenses, consents, registrations,
qualifications, certificates and permits (collectively, the “Governmental
Licenses”) of and from Governmental Entities necessary to conduct their
respective businesses as now being conducted, and neither the Company nor any of
its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Government License, except where the
failure to be so licensed or approved or the receipt of an unfavorable decision,
ruling or finding, would not, singly or in the aggregate, have a Material
Adverse Effect; all of the Governmental Licenses are valid and in full force and
effect, except where the invalidity or the failure of such Governmental Licenses
to be in full force and effect, would not, singly or in the aggregate, have a
Material Adverse Effect; and the Company and its subsidiaries are in compliance
with all applicable laws, rules, regulations, judgments, orders, decrees and
consents, except where the failure to be in compliance would not, singly or in
the aggregate, have a Material Adverse Effect.
(s) All of the issued and outstanding Equity Interests of the Company and each
of its Significant Subsidiaries are validly issued, fully paid and
non-assessable; all of the issued and outstanding Equity Interests of each
subsidiary of the Company that are owned by the Company, directly or through
subsidiaries, are free and clear of any Lien or claim; and none of the issued
and outstanding Equity Interests of the Company or any subsidiary was issued in
violation of any preemptive or similar rights arising by operation of law, under
the charter or by-laws of such entity or under any agreement to which the
Company or any of its subsidiaries is a party.
(t) Neither the Company nor any of its subsidiaries is (i) in violation of its
respective charter or by-laws or similar organizational documents or (ii) in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any contract, indenture, mortgage, loan agreement,
note, lease or other agreement or instrument to which the Company or any such
Significant Subsidiary is a party or by which it or any of them may be bound or
to which any of the property or assets of any of them is subject, except, in the
case of clause (ii), where such violation or default would not, singly or in the
aggregate, have a Material Adverse Effect.
(u) There is no action, suit or proceeding before or by any Governmental Entity
or Arbitrator, now pending or, to the knowledge of the Company after due
inquiry, threatened against or affecting the Company or any of its subsidiaries,
except for such actions, suits or proceedings as disclosed in the Company’s
reports filed with the Commission pursuant to the Exchange Act or in Schedule II
of that certain Pledge and Security Agreement entered into in connection
herewith, or that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents or have a Material Adverse Effect; and, except as
disclosed in the Company’s Exchange Act filings, the aggregate of all pending
legal or governmental proceedings to which the Company or any of its
subsidiaries is a party or of which any of their respective properties or assets
is subject, including ordinary routine litigation incidental to the business,
are not expected to result in a Material Adverse Effect.

 

- 12 -



--------------------------------------------------------------------------------



 



(v) The accountants of the Company who certified the Financial
Statements(defined below) are independent public accountants of the Company and
its subsidiaries within the meaning of the Securities Act, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
thereunder.
(w) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries for the fiscal
year ended December 31, 2008, (the “Financial Statements”) filed by the Company
in its Annual Report on Form 10-K on March 16, 2009 are the most recent
available audited consolidated financial statements of the Company and its
consolidated subsidiaries, respectively, and fairly present in all material
respects, in accordance with U.S. generally accepted accounting principles
(“GAAP”), the financial position of the Company and its consolidated
subsidiaries, and the results of operations and changes in financial condition
as of the dates and for the periods therein specified. Such consolidated
financial statements and schedules have been prepared in accordance with GAAP
consistently applied throughout the periods involved (except as otherwise noted
therein).
(x) Neither the Company nor any of its subsidiaries has any material liability,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due, including any liability for taxes, except for (i) liabilities set forth in
the Financial Statements or the Interim Financial Statements and (ii) normal
fluctuations in the amount of the liabilities referred to in clause (i) above
occurring in the ordinary course of business of the Company and all of its
subsidiaries since the date of the most recent balance sheet included in such
Financial Statements and (iii) liabilities that would not, singly or in the
aggregate, have a Material Adverse Effect.
(y) Since the date of the Financial Statements, there has not been (A) any
Material Adverse Effect or (B) any dividend or distribution of any kind
declared, paid or made by the Company on any class of its Equity Interests.
(z) The documents of the Company filed with the Commission in accordance with
the Exchange Act, from and including the commencement of the fiscal year covered
by the Company’s most recent Annual Report on Form 10-K, at the time they were
filed by the Company with the Commission (collectively, the “1934 Act Reports”),
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission thereunder (the “1934 Act
Regulations”), and, did not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading. The Company is in compliance in all material respects with
all currently applicable requirements of the Exchange Act that were added by the
Sarbanes-Oxley Act of 2002.
(aa) No labor dispute with the employees of the Company or any of its
subsidiaries exists or, to the knowledge of the Company, is imminent, except
those which would not, singly or in the aggregate, have a Material Adverse
Effect.

 

- 13 -



--------------------------------------------------------------------------------



 



(bb) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Company of its obligations under the Operative Documents, as
applicable, or the consummation by the Company of the transactions contemplated
by the Operative Documents.
(cc) The Company and each of its Significant Subsidiaries has good and valid
title to all of its respective real and personal property, in each case free and
clear of all Liens and defects, except for Liens for Taxes not yet due or
payable and those Liens securing debt in the ordinary course of its business and
that would not, singly or in the aggregate, have a Material Adverse Effect; and
all of the leases and subleases under which the Company or any of its
Significant Subsidiaries holds properties are in full force and effect, except
where the failure of such leases and subleases to be in full force and effect
would not, singly or in the aggregate, have a Material Adverse Effect, and
neither the Company nor any of its Significant Subsidiaries has any notice of
any claim of any sort that has been asserted by anyone adverse to the rights of
the Company or any Significant Subsidiary under any such leases or subleases, or
affecting or questioning the rights of such entity to the continued possession
of the leased or subleased premises under any such lease or sublease, except for
such claims that would not, singly or in the aggregate, have a Material Adverse
Effect.
(dd) Commencing with its taxable year ended December 31, 2002, the Company has
been, and upon the completion of the transactions contemplated hereby, the
Company will continue to be, organized and operated in conformity with the
requirements for qualification and taxation as a real estate investment trust (a
“REIT’) under Sections 856 through 860 of the Code for so long as the judgment
of the Company’s board of directors is that the Company should maintain its
status as a REIT, and the Company’s organizational structure and proposed method
of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT under the Code for so long as the judgment
of the Company’s Board of Directors is that the Company should maintain its
status as a REIT, and no actions have been taken (or not taken which are
required to be taken) which would cause such qualification to be lost. The
Company expects to continue to be organized and to operate in a manner so as to
qualify as a REIT in the taxable year ending December 31, 2008 and succeeding
taxable years for so long as the judgment of the Company’s Board of Directors is
that the Company should maintain its status as a REIT.
(ee) The Company and each Significant Subsidiary has timely and duly filed (or
filed extensions thereof (and which extensions are presently in effect)) all
material Tax Returns (as defined below) required to be filed by them, and all
such Tax Returns are true, correct and complete in all material respects. The
Company and each Significant Subsidiary has timely and duly paid in full all
material Taxes (as defined below) required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). There are no federal, state,
or other Tax audits or deficiency assessments proposed in writing or pending
with respect to the Company or any Significant Subsidiary, and no such audits or
assessments are threatened in writing to the Company. As used herein, the terms
“Tax” or “Taxes” mean (i) all federal, state, local, and foreign taxes, and
other assessments of a similar nature (whether imposed directly or through
withholding), including any interest, additions to tax, or penalties applicable
thereto, imposed by any Governmental Entity, and (ii) all liabilities in respect
of such amounts arising as a result of being a member of any affiliated,
consolidated, combined, unitary or similar group, as a successor to another
person or by contract. As used herein, the term “Tax Returns” means all federal,
state, local, and foreign Tax returns, declarations, statements, reports,
schedules, forms, and information returns and any amendments thereto filed or
required to be filed with any Governmental Entity.

 

- 14 -



--------------------------------------------------------------------------------



 



(ff) To the knowledge of the Company, interest payable by the Company on the
Securities is deductible by the Company for United Stated Federal income Tax
purposes and there are no rulemaking or similar proceedings before the U.S.
Internal Revenue Service or comparable federal, state, local or foreign
government bodies which involve or, to the knowledge of the Company, affect the
Company or any subsidiary, which, if the subject of an action unfavorable to the
Company or any subsidiary, could result in a Material Adverse Effect.
(gg) The books, records and accounts of the Company and its Significant
Subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurance regarding the Company and each of its consolidated
subsidiaries that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in accordance with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
(hh) The Company and its Significant Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts in all material respects as are customary in the businesses in which
they are engaged (the ownership of real estate related loans and securities)
after giving effect to the transactions contemplated hereby. All policies of
insurance insuring the Company or any of its Significant Subsidiaries’
respective businesses, assets, employees, officers and directors are in full
force and effect. The Company and each of the Significant Subsidiaries are in
compliance with the terms of such policies and instruments in all material
respects. Neither the Company nor any Significant Subsidiary has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be available and necessary to continue its business at a cost that would
not have a Material Adverse Effect, except for such failures to renew or obtain
such insurance coverage due to conditions then applicable to the insurance
industry or the REIT industry in general. Within the past twelve months, neither
the Company nor any Significant Subsidiary has been denied any insurance
coverage it has sought or for which it has applied.
(ii) Neither the Company and its Significant Subsidiaries, nor, to the knowledge
of the Company, any person acting on behalf of the Company and/or its
Significant Subsidiaries including, without limitation, any director, officer,
manager, agent or employee of the Company or its Significant Subsidiaries has,
directly or indirectly, while acting on behalf of the Company and/or its
Significant Subsidiaries (i) used any corporate, partnership or company funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to political activity; (ii) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate, partnership or company funds;
(iii) violated any provision of the Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any other unlawful payment.

 

- 15 -



--------------------------------------------------------------------------------



 



(jj) The information provided by the Company pursuant to the Operative Documents
does not, as of the date hereof, and will not as of the Closing Date, contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.
(kk) (i) the Company and its subsidiaries have been and are in material
compliance with Environmental Laws (as defined below) applicable to the Trump
Property, (ii) none of the Company, any of its subsidiaries or, to the best of
the Company’s knowledge, any other owners of any of the Trump Property at any
time released (as such term is defined in CERCLA (as defined below)) or
otherwise disposed of Hazardous Materials (as defined below) on, to, in, under
or from the Trump Property other than in compliance with all applicable
Environmental Laws, (iii) neither the Company nor any of its subsidiaries has
used nor intends to use the Trump Property other than in compliance with
applicable Environmental Laws, (iv) neither the Company nor any of its
subsidiaries has received any notice of, or have any knowledge of any occurrence
or circumstance which, with notice or passage of time or both, would give rise
to a claim under or pursuant to any Environmental Law with respect to the Trump
Property, (v) the Trump Property is not included or, to the best knowledge of
the Company, proposed for inclusion on the National Priorities List issued
pursuant to CERCLA by the United States Environmental Protection Agency or, to
the best of the Company’s knowledge, proposed for inclusion on any similar list
or inventory issued pursuant to any other Environmental Law or issued by any
other Governmental Entity, (vi)intentionally omitted, (vii) no lien has been
imposed on the Trump Property by any Governmental Entity in connection with the
presence on or off such property of any Hazardous Material or with respect to an
Environmental Law, and (viii) none of the Company, any of its Significant
Subsidiaries or, to the best knowledge of the Company, any other person or
entity for whose conduct any of them is or may be held responsible, has entered
into or been subject to any consent decree, compliance order, or administrative
order in connection with an Environmental Law with respect to the Trump
Property.
As used herein, “Hazardous Materials” shall include, without limitation, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous substances, hazardous wastes, toxic substances or related materials,
asbestos, petroleum, petroleum products and any hazardous material as defined by
any federal, state or local environmental law, statute, ordinance, rule or
regulation, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, 42 U.S.C. §§
9601-9675 (“CERCLA”), the Hazardous Materials Transportation Act, as amended, 49
U.S.C. §§ 5101-5127, the Resource Conservation and Recovery Act, as amended, 42
U.S.C. §§ 6901-6992k, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. §§ 11001-11050, the Toxic Substances Control Act, 15 U.S.C. §§
2601-2692, the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§
136-136y, the Clean Air Act, 42 U.S.C. §§ 7401-7642, the Clean Water Act
(Federal Water Pollution Control Act), 33 U.S.C. §§ 1251-1387, the Safe Drinking
Water Act, 42 U.S.C. §§ 300f-300j-26, and the Occupational Safety and Health
Act, 29 U.S.C. §§ 651-678, and any analogous state laws, as any of the above may
be amended from time to time and in the regulations promulgated pursuant to each
of the foregoing (including environmental statutes and laws not specifically
defined herein) (individually, an “Environmental Law” and collectively, the
“Environmental Laws”) or by any Governmental Entity.

 

- 16 -



--------------------------------------------------------------------------------



 



Except as expressly stated in the Operative Documents or any of the other
documents delivered by the company in connection herewith, the Company makes no
representations or warranties, express or implied, with respect to the Exchange,
the Taberna Transferred Rights, the Original Preferred Securities, the Existing
Indenture or any other matter.
5. Representations and Warranties of Taberna. Each Taberna Entity, for itself,
represents and warrants to, and agrees with, the Company as follows:
(a) It is a company duly formed, validly existing and in good standing under the
laws of the jurisdiction in which it is organized with all requisite (i) power
and authority to execute, deliver and perform under Operative Documents to which
it is a party, to make the representations and warranties specified herein and
therein and to consummate the transactions contemplated in the Operative
Documents.
(b) This Agreement and the consummation of the transactions contemplated herein
has been duly authorized by it and, on the Closing Date, will have been duly
executed and delivered by it and, assuming due authorization, execution and
delivery by the Company and Trustee of the Operative Documents to which each is
a party, will be a legal, valid and binding obligation of such Taberna Entity,
enforceable against such Taberna in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and to general principles of equity.
(c) No filing with, or authorization, approval, consent, license, order
registration, qualification or decree of, any Governmental Entity or any other
Person, other than those that have been made or obtained, is necessary or
required for the performance by such Taberna Entity of its obligations under
this Agreement or to consummate the transactions contemplated herein. Neither
the execution and delivery of this Agreement, nor the transactions contemplated
herein, will conflict with or result in any violation of (i) any provision of
the organizational documents of any Taberna Entity or (ii) any statute, law,
rule or regulation applicable to any Taberna Entity.
(d) It is the legal and beneficial owner of its respective Original Preferred
Securities and the related Taberna Transferred Rights and shall deliver such
Original Preferred Securities free and clear of any Lien created by such Taberna
Entity.
(e) There is no action, suit or proceeding before or by any Governmental Entity,
arbitrator or court, domestic or foreign, now pending or, to its knowledge,
threatened against or affecting it, except for such actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, adversely affect the consummation of the transactions contemplated by
the Operative Documents.
(f) The outstanding principal amount of its respective Original Preferred
Securities is the face amount as set forth in such Original Preferred
Securities.

 

- 17 -



--------------------------------------------------------------------------------



 



(g) It is aware that the Securities have not been and will not be registered
under the Securities Act and may not be offered or sold within the United States
or to “U.S. persons” (as defined in Regulation S under the Securities Act)
unless registered with the Commission, except in accordance with Rule 903 of
Regulation S under the Securities Act or pursuant to an exemption from the
registration requirements of the Securities Act.
(h) It is an “accredited investor,” as such term is defined in Rule 501(a) of
Regulation D under the Securities Act and was not organized for the purpose of
acquiring any of the Securities. Without characterizing the Original Preferred
Securities or the Taberna Transferred Rights as a “security” within the meaning
of applicable securities laws, it has not made any offers to sell, or
solicitations of any offers to buy, all or any portion of the Original Preferred
Securities or Taberna Transferred Rights in violation of any applicable
securities laws.
(i) Neither it nor any of its Affiliates, nor any person acting on its or its
Affiliates’ behalf has engaged, or will engage, any form of “general
solicitation or general advertising” (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities.
(j) It understands and acknowledges that (i) no public market exists for any of
the Securities and that it is unlikely that a public market will ever exist for
the Securities, (ii) such Holder is purchasing the Securities for its own
account, for investment and not with a view to, or for offer or sale in
connection with, any fractionalization, division or distribution thereof in
violation of the Securities Act or other applicable securities laws, subject to
any requirement of law that the disposition of its property be at all times
within its control and subject to its ability to resell such Securities pursuant
to an effective registration statement under the Securities Act or pursuant to
an exemption therefrom or in a transaction not subject thereto, and it agrees to
the legends and transfer restrictions applicable to the Securities contained in
the New Indenture, and (iii) it has had the opportunity to ask questions of, and
receive answers and request additional information from, the Company and is
aware that it may be required to bear the economic risk of an investment in the
Securities. It has not received and is not relying on any representations of the
Company other than as set forth in the Operative Documents, or in any public
filings. It has not entered into any contract to sell, transfer or pledge to any
person the Securities that it is acquiring.
(k) It has not engaged any broker, finder or other entity acting under its
authority that is entitled to any broker’s commission or other fee in connection
with this Agreement and the consummation of transactions contemplated in this
Agreement and the New Indenture for which the Company could be responsible.
(l) It (i) is a sophisticated entity with respect to the Exchange, (ii) has such
knowledge and experience, and has made investments of a similar nature, so as to
be aware of the risks and uncertainties inherent in the Exchange and (iii) has
independently and without reliance upon the Company or any of their affiliates,
and based on such information as it has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that it has relied
upon the Company’s express representations, warranties, covenants and agreements
in the Operative Documents and the other documents delivered by the Company in
connection therewith. It acknowledges that the Company has not given it any
investment advice or opinion on whether the Exchange is prudent.

 

- 18 -



--------------------------------------------------------------------------------



 



(m) It understands that the Exchange contemplated herein will be made in
reliance upon an exemption from registration under the Securities Act pursuant
to Section 4(2) thereof.
Except as expressly stated in this Agreement, Taberna make no representations or
warranties, express or implied, with respect to the Exchange, the Taberna
Transferred Rights, the Original Preferred Securities, the Existing Indenture,
or any other matter.
6. Covenants and Agreements of the Company. The Company agrees with the Taberna
and the Holders as follows:
(a) The Company has taken all action reasonably necessary or appropriate to
cause its representations and warranties contained in Section 4 hereof to be
true as of the Closing Date and giving effect to the Exchange.
(b) The Company will use commercially reasonable efforts to arrange for the
qualification of the Securities for sale under the laws of such jurisdictions as
the Holders of the Securities may designate and will maintain such
qualifications in effect so long as required for the sale of the Securities;
provided that the Company shall not be required to qualify as a foreign
corporation or take any action that would subject it to general service of
process in any jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will promptly
advise the Holders of the Securities of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose.
(c) Reserved.
(d) The Company will use its reasonable best efforts to continue to meet the
requirements to qualify as a REIT under sections 856 through 8560 of the Code,
effective for the taxable year ending December 31, 2008 (and each fiscal quarter
of such year) and succeeding taxable years for so long as the judgment of the
Company’s Board of Directors is that the Company should maintain its status as a
REIT.
(e) The Company will not, and will not permit any of its Affiliates or any
person acting on its or their behalf to, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of any of the Securities under
the Securities Act.
(f) The Company will not, and will not permit any of its Affiliates or any
person acting on its or their behalf to, engage in (i) any form of “general
solicitation or general advertising” (within the meaning of Regulation D), or
(ii) any “directed selling efforts” within the meaning of Regulation S under the
Securities Act, in connection with any offer or sale of the any of the
Securities.

 

- 19 -



--------------------------------------------------------------------------------



 



(g) So long as any of the Securities are outstanding, (i) the Securities shall
not be listed on a national securities exchange registered under Section 6 of
the Exchange Act or quoted in a U.S. automated inter-dealer quotation system and
(ii) the Company shall not be an open-end investment company, unit investment
trust or face-amount certificate company that is, or is required to be,
registered under Section 8 of the Investment Company Act, and, the Securities
shall otherwise satisfy the eligibility requirements of Rule 144A(d)(3).
(h) Intentionally omitted.
(i) The Company will, during any period in which it is not subject to and in
compliance with Section 13 or 15(d) of the Exchange Act, or it is not exempt
from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) under the Exchange Act, provide to each Holder of the Securities,
upon the request of such Holder, any information required to be provided by
Rule 144A(d)(4) under the Securities Act. This covenant is intended to be for
the benefit of the Holders of the Securities.
(j) The Company will not, until one hundred eighty (180) days following the
Closing Date, without the Holders’ prior written consent, offer, sell, contract
to sell, grant any option to purchase or otherwise dispose of, directly or
indirectly, in any offering registered with the Commission (i) any Securities or
other securities substantially similar to the Securities other than as expressly
contemplated by the New Indenture, if at all, or (ii) any other securities
convertible into, or exercisable or exchangeable for, any of the Securities or
other securities substantially similar to the Securities unless the Company,
either on its own or upon the request of the Holders provides the Holders with
an opinion of counsel (such counsel to have experience and sophistication in the
matters addressed in such opinion) addressed to the Holders stating that any
such offer, sale, contract, option or other disposition will not result in the
Securities being required to be registered under the Securities Act.
(k) The Company will not identify any of the Indemnified Parties (as defined
below) in a press release or any other public statement without the prior
written consent of such Indemnified Party, unless such identification is
required by law.
7. Payment of Expenses. In addition to the obligations agreed to by the Company
under Section 2(b)(vii) herein, the Company agrees to pay all costs and expenses
incident to the performance of the obligations of the Company under this
Agreement, whether or not the transactions contemplated herein are consummated
or this Agreement is terminated, including all costs and expenses incident to
(i) the authorization, issuance, sale and delivery of the Securities and any
taxes payable in connection therewith; (ii) the fees and expenses of counsel,
accountants and any other experts or advisors retained by the Company; and
(iv) the fees and all reasonable expenses of the New Indenture Trustee and any
other trustee or paying agent appointed under the Operative Documents, including
the fees and disbursements of counsel for such trustees as set forth in that
certain Fee Agreement dated as of the date hereof between the Company and The
Bank of New York Mellon Trust, National Association, executed in connection with
this Agreement and the New Indenture.

 

- 20 -



--------------------------------------------------------------------------------



 



8. Indemnification. (a) The Company agrees to indemnify and hold harmless the
Holders, Taberna, Taberna Capital Management, LLC, Taberna Securities, LLC, and
their respective affiliates (collectively, the “Indemnified Parties”) and each
person, if any, who controls any of the Indemnified Parties within the meaning
of the Securities Act or the Exchange Act, and the Indemnified Parties’
respective directors, officers, employees and agents against any and all losses,
claims, damages or liabilities, joint or several, to which the Indemnified
Parties may become subject, under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based on (i) the breach or alleged breach of any
representation, warranty, or agreement of the Company contained in the Operative
Documents, or (ii) the execution and delivery by the Company of the Operative
Documents and the consummation of the transactions contemplated herein and
therein, and agrees to reimburse each such Indemnified Party, as incurred, for
any legal or other expenses reasonably incurred by the Indemnified Parties in
connection with investigating or defending any such loss, claim, damage,
liability or action except to the extent any such loss, claim, damage, liability
or action is the direct result of any bad faith, fraudulent misrepresentation,
willful misconduct or breach of the representations and warranties and
agreements, by such Indemnified Party. This indemnity agreement will be in
addition to any liability that the Company may otherwise have.
(b) Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party will not relieve
the indemnifying party from liability under paragraph (a) above unless and to
the extent that such failure results in the forfeiture by the indemnifying party
of material rights and defenses. The Indemnified Parties shall be entitled to
appoint counsel to represent the Indemnified Parties in any action for which
indemnification is sought. An indemnifying party may participate at its own
expense in the defense of any such action; provided, that counsel to the
indemnifying party shall not (except with the consent of the Indemnified Party)
also be counsel to the Indemnified Party. In no event shall the indemnifying
parties be liable for fees and expenses of more than one counsel (in addition to
any local counsel) separate from their own counsel for all Indemnified Parties
in connection with any one action or separate but similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, unless an Indemnified Party elects to engage separate counsel
because such Indemnified Party believes that its interests are not aligned with
the interests of another Indemnified Party or that a conflict of interest might
result. An indemnifying party will not, without the prior written consent of the
Indemnified Parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought hereunder (whether
or not the Indemnified Parties are actual or potential parties to such claim,
action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action, suit or proceeding.
9. Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company
and/or its officers set forth in or made pursuant to this Agreement will remain
in full force and effect and will survive the Exchange. The provisions of
Sections 7 and 8 shall survive the termination or cancellation of this
Agreement.

 

- 21 -



--------------------------------------------------------------------------------



 



10. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.
11. Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed or by any other reasonable means of communication,
including by electronic mail, to the relevant party at its address specified in
Exhibit D.
12. Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person other than the parties hereto and the
affiliates, directors, officers, employees, agents and controlling persons
referred to in Section 8 hereof and their successors, assigns, heirs and legal
representatives, any right or obligation hereunder. None of the rights or
obligations of the Company under this Agreement may be assigned, whether by
operation of law or otherwise, without Taberna’s prior written consent.
13. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW).
14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY
PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE BROUGHT
IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF
NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.
15. Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile.
16. Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supercedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.
[Signature Pages Follow]

 

- 22 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.

            NEWCASTLE INVESTMENT CORP.
      By:   /s/ Brian Sigman         Name:   Brian Sigman        Title:   Chief
Financial Officer   

(Signatures continue on the next page)

 

- 23 -



--------------------------------------------------------------------------------



 



TABERNA, AS HOLDERS OF THE ORIGINAL PREFERRED SECURITIES AND AS
HOLDERS (AS DEFINED IN THE NEW INDENTURE):

            TABERNA PREFERRED FUNDING IV LTD.
      By:   /s/ Alasdair Foster         Name:   Alasdair Foster        Title:  
Director        TABERNA PREFERRED FUNDING V, LTD.
      By:   /s/ Alasdair Foster         Name:   Alasdair Foster        Title:  
Director        TABERNA PREFERRED FUNDING VI, LTD.
      By:   /s/ Alasdair Foster         Name:   Alasdair Foster        Title:  
Director        TABERNA PREFERRED FUNDING VII, LTD.
      By:   /s/ Alasdair Foster         Name:   Alasdair Foster        Title:  
Director   

 

- 24 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Copy of Original Preferred Securities

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
Copy of Note 1

 

B-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
Copy of Note 2

 

B-2-1



--------------------------------------------------------------------------------



 



EXHIBIT B-3
Copy of Note 3

 

B-3-1



--------------------------------------------------------------------------------



 



EXHIBIT B-4
Copy of Note 4

 

B-4-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Notice Information
Taberna:
c/o Taberna Capital Management, LLC
450 Park Avenue, 11th Floor
New York, NY 10022
Attention: Mr. Raphael Licht
Facsimile: (212) 243-9039
e-mail: rlicht@raitft.com
Company:
Newcastle Investment Corp.
1345 Avenue of the Americas
New York, New York 10105
Attention: Mr. Jason Corn
Facsimile: (917) 591-8634
e-mail: jcorn@fortress.com

 

C-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
List of Significant Subsidiaries
Newcastle CDO VII, Limited
Newcastle CDO VIII 1, Limited
Newcastle CDO IX 1, Limited
Newcastle CDO X, Limited

 

 



--------------------------------------------------------------------------------



 



Schedule 2
Limitations on Subsidiary Payments to the Company

1.  
Limitations on distributions on junior debt securities and equity interests
issued by Newcastle CDO VII, Limited, and the payment of certain collateral
administration fees to Newcastle Investment Corp. or its Affiliates, pursuant to
the failure of such CDO to meet certain over-collateralization covenants.

 

 



--------------------------------------------------------------------------------



 



ANNEX A
Pursuant to Section 3(b) of the Agreement, Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Company, shall deliver an opinion to the effect that:
1. NIC TP LLC is validly existing in good standing under the laws of the State
of Delaware.
2. The Exchange Agreement, the Indenture and the Pledge Agreements are valid and
binding agreements of the Company, enforceable against the Company in accordance
with their terms.
3. The PSAACA is a valid and binding agreement of NIC TP LLC, enforceable
against NIC TP LLC in accordance with its terms.
4. The execution and delivery by the Company of each of the Transaction
Documents, and by NIC TP LLC of the PSAACA, and the consummation by the Company
and NIC TP LLC of the transactions contemplated thereby, including the issuance
and sale of the Notes by the Company, will not (i) constitute a violation of, or
a breach or default under, the terms of any Applicable Contract, or (ii) violate
or conflict with, or result in any contravention of, any Applicable Law. We do
not express any opinion, however, as to whether the execution or delivery by the
Company of each of the Transaction Documents, or by NIC TP LLC of the PSAACA, or
the consummation by the Company or NIC TP LLC of the transactions contemplated
thereby, will constitute a violation of, or a default under, any covenant,
restriction or provision with respect to financial ratios or tests or any aspect
of the financial condition or results of operations of the Company or any of its
subsidiaries.
5. No Governmental Approval, which has not been obtained or taken and is not in
full force and effect, is required to authorize, or is required for, the
execution or delivery of each of the Transaction Documents by the Company or the
PSAACA by NIC TP LLC or the consummation by the Company or NIC TP LLC of the
transactions contemplated thereby.
6. When the Notes have been duly executed, authenticated, issued and delivered
by the Company in exchange for the TRUPs in accordance with terms of the
Exchange Agreement, the Notes will constitute valid and binding obligations of
the Company, entitled to the benefits of the Indenture and enforceable against
the Company in accordance with their terms.
7. Assuming (i) the accuracy of the representations and warranties of the
Company set forth in Section 4 of the Exchange Agreement, (ii) the accuracy of
the representations and warranties of Taberna set forth in Section 5 of the
Exchange Agreement, and (iii) the due performance by the Company of the
covenants and agreements set forth in Section 6 of the Exchange Agreement, the
sale and delivery of the Notes to Taberna in the manner contemplated by the
Exchange Agreement does not require registration under the Securities Act of
1933, as amended, or qualification of the Indenture under the Trust Indenture
Act of 1939, as amended, it being understood that we do not express any opinion
as to any subsequent reoffer, resale or other transfer of any Note.

 

Annex B-1



--------------------------------------------------------------------------------



 



8. To our knowledge, no action, suit or proceeding at law or in equity is
pending or threatened to which the Company, NIC TP LLC or the Significant
Subsidiaries (as defined in the Exchange Agreement) are or may be a party and,
to our knowledge, no action, suit or proceeding is pending or threatened against
or affecting the Company, NIC TP LLC or the Significant Subsidiaries or any of
their properties or assets before or by any court or governmental official,
commission, board or other administrative agency, authority or body, or any
arbitrator, wherein an unfavorable decision, ruling or finding could reasonably
be expected to have a material adverse effect on the consummation of the
transactions contemplated by the Exchange Agreement, the Indenture and/or the
Pledge Agreements, or the issuance and sale of the Notes as contemplated
therein, or the condition, earnings, affairs, business or results of operations
of the Company, NIC TP LLC and the Significant Subsidiaries on a consolidated
basis (except as set forth on Schedule II hereto).

 

Annex B-2



--------------------------------------------------------------------------------



 



ANNEX B
Pursuant to Section 3(c) of the Agreement, Company Counsel shall deliver an
opinion to the effect that for U.S. federal income tax purposes, the Securities
will constitute indebtedness of the Company.
In rendering such opinion, such counsel may (A) state that its opinion is
limited to the federal laws of the United States and (B) rely as to matters of
fact, to the extent deemed proper, on certificates of responsible officers of
the Company and public officials.

 

Annex B-3



--------------------------------------------------------------------------------



 



ANNEX C
Pursuant to Section 3(d) of the Agreement, Gardere Wynne Sewell LLP, special
counsel for the Trustee, shall deliver an opinion to the effect that:
(i) The Bank of New York Mellon Trust Company, National Association (the “Bank”)
is a national banking association with trust powers, duly and validly existing
under the laws of the United States of America, with corporate power and
authority to execute, deliver and perform its obligations under the New
Indenture and to authenticate and deliver the Securities, and is duly eligible
and qualified to act as Trustee under the New Indenture pursuant to Section 6.1
thereof.
(ii) The New Indenture has been duly authorized, executed and delivered by the
Bank and constitutes the valid and binding obligation of the Bank, enforceable
against it in accordance with its terms except (A) as may be limited by
bankruptcy, fraudulent conveyance, fraudulent transfer, insolvency,
reorganization, liquidation, receivership, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally, and by general
equitable principles, regardless of whether considered in a proceeding in equity
or at law and (B) that the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
(iii) Neither the execution or delivery by the Bank of the New Indenture, the
authentication and delivery of the Securities pursuant to the terms of the New
Indenture, nor the performance by the Bank of its obligations under the New
Indenture (A) requires the consent or approval of, the giving of notice to or
the registration or filing with, any governmental authority or agency under any
existing law of the United States of America governing the banking or trust
powers of the Bank or (B) violates or conflicts with the Articles of Association
or By-laws of the Bank or any law or regulation of the State of New York or the
United States of America governing the banking or trust powers of the Bank.
(iv) The Securities have been authenticated and delivered by a duly authorized
officer of the Bank.
In rendering such opinion, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the laws of the United States
of America, (B) rely as to matters of fact, to the extent deemed proper, on
certificates of responsible officers of the Bank, the Company and public
officials, and (C) make customary assumptions and exceptions as to
enforceability and other matters.

 

Annex C-1